     Case 3:20-cv-00681-RCJ-WGC Document 19 Filed 04/07/21 Page 1 of 4




 1 LUKE A. BUSBY, ESQ
   Nevada Bar No. 10319
 2 316 California Ave.
   Reno, Nevada 89509
 3 775-453-0112
   luke@lukeandrewbusbyltd.com
 4
   Attorney for the Plaintiffs
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
                                                ***
 9
      JOHN AND MELISSA FRITZ,
10
                           Plaintiffs,                Case No.: 3:20-CV-00681-RJC-WGC
11    vs.
                                                      DISCOVERY PLAN AND
12    WASHOE COUNTY, a political subdivision of       SCHEDULING ORDER
      the State of Nevada; and DOES 1 through 10
13    inclusive;                                      SPECIAL SCHEDULING REVIEW
                                                      REQUESTED
14                         Defendants.
15
      _____________________________________/
16
17
18          Pursuant to the requirements of Fed. R. Civ. P. 26(f) and LR 26-1(b), Plaintiff and

19 Defendant hereby submit the following Discovery Plan and Scheduling Order in the above
20 captioned matter.
21          A.     Information Requested by Fed. R. Civ. P. 26(f):

22                 1.     Counsel for the parties conducted a meeting pursuant to Federal Rule of

23 Civil Procedure 26 on April 7, 2021.        The parties disagree on when discovery should

24 commence in this action.
25          Plaintiffs position:

26          Plaintiffs’ believes that discovery should commence immediately upon the entry of the

27 Discovery Plan and Scheduling Order and that initial disclosures should be made on or before
28 Wednesday April 21, 2021.


                                                  1
     Case 3:20-cv-00681-RCJ-WGC Document 19 Filed 04/07/21 Page 2 of 4




 1         Defendant’s position:

 2         Defendants believe that discovery should be stayed until this Court has an opportunity

 3 to rule on the pending Motion to Dismiss (ECF No. 10) and has filed a Motion to Stay
 4 Discovery requesting such.
 5                 2.        The parties agree that discovery may be conducted on all discoverable
 6 matters relevant to issues raised by the Complaint (and amendments thereto), Answer, and
 7 any subsequent pleadings, consistent with the Federal Rules of Civil Procedure and the Local

 8 Rules of this District.
 9                 3.        No changes in limitations, other than those set forth below, set by either

10 the Federal Rules of Civil Procedure or Local Rules for the District of Nevada are requested
11 at this time.

12         B.      Information Requested by LR 26-1(b):

13                 1.        Discovery Cut-Off Date:

14         The parties agree that discovery will not take more than one hundred eighty (180) days.

15 The parties agree that producing documents responsive to a discovery request, the documents
16 shall be numbered, and the responsive documents shall be specifically referred to by bates-
17 number in the response.
18         Plaintiffs’ position:

19         Plaintiffs believe that this should be calculated from March 23, 2021, which is the date

20 of the filing of Defendant’s Motion to Dismiss. All discovery must be completed no later
21 than Friday, September 17, 2021.
22         Defendant’s position:

23         Defendants believe that discovery should commence after this Court enters its Order

24 on the pending Motion to Dismiss.
25                 2.        Amending the Pleadings and Adding Parties:

26         Parties agree that the date for filing motions to amend the pleadings or to add parties

27 shall not be later than ninety (90) days prior to the discovery cut-off date. Any party causing
28 additional parties to be joined or brought to this action shall contemporaneously therewith


                                                      2
     Case 3:20-cv-00681-RCJ-WGC Document 19 Filed 04/07/21 Page 3 of 4




 1 cause a copy of this Order to be served upon the new party or parties.
 2         Plaintiffs position:

 3         Plaintiffs position is that this should be on not later than Monday, June 21, 2021.
 4         Defendant’s position:
 5         Defendants believe that the date of amendment should be 90 days prior to discovery
 6 cut-off.
 7                 3.     Fed. R. Civ. P. 26(a)(2) Disclosures (Experts):

 8         Plaintiffs position:

 9         The last day for disclosures required by Fed. R. Civ. P. 26(a)(2) concerning experts shall

10 be Monday, July 19, 2021. The last day for disclosures regarding rebuttal experts shall be
11 Wednesday, August 18, 2021.

12         Defendants position:

13         Defendants believe that expert disclosures should be 60 days before discovery cutoff

14 and rebuttal experts shall be 30 days before discovery cutoff.
15                 4.     Dispositive Motions:

16         The parties agree that dispositive motions be filed not more than thirty (30) days after

17 the discovery cut-off date.
18         Plaintiffs’ position:

19         Dispositive motions shall be due not later than Monday October 18, 2021.

20         Defendants’ position:

21         Defendants believe that dispositive motion should be filed not more than 30 days after

22 discovery cutoff.
23                 5.     Pretrial Order:

24         If no dispositive motions are filed, and unless otherwise ordered by this Court, the

25 Joint Pretrial Order shall be filed not more than thirty (30) days after the date set for filing
26 dispositive motions and, therefore, not later than Tuesday, November 16, 2021. In the event
27 dispositive motions are filed, the last day to file the Joint Pretrial Order shall be suspended
28 until thirty (30) days after the ruling on the dispositive motions.


                                                   3
     Case 3:20-cv-00681-RCJ-WGC Document 19 Filed 04/07/21 Page 4 of 4




 1                 6.      Fed. R. Civ. P. 26(a)(3) Disclosures:

 2          The parties have stipulated to provide Fed. R. Civ. P. 26(a)(3) pretrial disclosures in

 3 accordance with Fed. R. Civ. P. 26(a)(3) without modification.
 4                 7.      Alternative Dispute Resolution
 5          The parties certify that they met and conferred about the possibility of using alternative
 6 dispute-resolution processes including mediation, arbitration, and if applicable, early neutral
 7 evaluation.

 8                 8.      Alternative Forms of Case Disposition

 9          The parties certify that they considered consent to trial by a magistrate judge under 28

10 U.S.C. § 636(c) and Fed. R. Civ. P. 73 and the use of the Short Trial Program (General Order
11 2013-01).

12                 9.      Electronic Evidence

13          The parties certify that they discussed whether they intend to present evidence in

14 electronic format to jurors for the purposes of jury deliberations. The parties stipulate to
15 provide discovery in an electronic format compatible with the court’s electronic jury evidence
16 display system.
17          C.     Discovery Disputes:

18          Before moving for an order relating to discovery, the movant must request a

19 conference with the assigned magistrate judge.
20    Respectfully submitted this Wednesday, April 7, 2021:
21
22                 /s/ Luke Busby, Esq.                        /s/Michael W. Large, Esq.
      Luke Busby, Esq.                             MICHAEL W. LARGE
23    316 California Ave.                          Deputy District Attorney
      Reno, NV 89509                               One South Sierra Street
24    775-453-0112                                 Reno, NV 89501
      Attorney for Plaintiff                       mlarge@da.washoecounty.us
25                                                 (775) 337-5700
                                                   ATTORNEY FOR WASHOE COUNTY
26
27
28


                                                    4
